Citation Nr: 1740773	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  15-04 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for type II diabetes mellitus (diabetes), to include as due to exposure to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Deborah Hargett-Robinson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1972 to June 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In June 2015, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the testimony is associated with the claims file.  

In May 2016, the Board remanded the case to the RO for further development and adjudicative action.  

The Veteran submitted a substantive appeal in January 2017 indicating a desire to appear at a videoconference hearing before a member of the Board.  The RO initially informed the Veteran in a February 2017 letter that he would be scheduled for a such a hearing, but then corrected the error by letter in March 2017.  This letter pointed out that the Veteran had previously had a hearing before the Board in June 2015, and informed him that his appeal would be forwarded to the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is not presumed to have been exposed to herbicides during service, including Agent Orange, nor is there probative evidence of direct exposure to herbicides.

2.  The preponderance of the evidence of record is against a finding that the Veteran exhibited diabetes in service or within one year after discharge from service, or that such condition is otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for diabetes have not been met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by letters in August 2012 and November 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.  VA has associated with the claims folder records of the Veteran's VA outpatient treatment.  

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claim for entitlement to service connection for diabetes mellitus; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no credible evidence that the Veteran was exposed to herbicides during service and no indication that such diseases are otherwise related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Veteran has claimed that his diabetes is the result of herbicide exposure.  There is no evidence in the Veteran's STRs that this disability began in service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, it has been held that a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion are not necessary to decide the claims.

The agency of original jurisdiction (AOJ) substantially complied with the May 2015 remand orders, namely to perform additional development of the Veteran's claim he was exposed to herbicides in-service, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

The Veteran has asserted additionally in a March 2006 claim form that he was involved in a medical transport from Base CCK (Ching Chuan Kang Air Force Base) in Taiwan to South Vietnam Tan Son Nhut Air Base on board an Air Force hospital plane en-route to Clark Air Force Base in the Philippines.  Notably, the Veteran failed to address this theory at the June 2015 hearing.  Regardless, the Board ordered additional development to attempt to confirm the Veteran's assertions.  A November 2016 response from the Air Force Historical Research Agency archivist indicates that tactical airlift histories noting specific aircraft shuttle routes very seldom are recorded.  Military airlift histories sometimes note routes, but the specific unit, day, month, and year is necessary to research this information.  The RO sent the Veteran a November 2016 letter requesting he help identify this information to confirm his exposure to herbicides.  The Veteran did not respond to this request, and instead provided further argument as to his other theory of entitlement.    

While VA has a statutory duty to assist the Veteran in developing evidence pertinent to his claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  Here, the Veteran failed to respond with essential information to the RO's attempt to help him develop further evidence to support his claim, even though he later responded with other evidence.  Based on the foregoing, Board concludes that VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection

The Veteran seeks service connection for diabetes, to include as due to in-service herbicide exposure.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

The Veteran is currently diagnosed with diabetes.  Diabetes is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease evidenced as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Such diseases include, among others, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  

For purposes of establishing entitlement to presumptive service connection as due to herbicide exposure, the term "service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in the Republic of Vietnam," an appellant must demonstrate actual duty or visitation by the veteran in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  These provisions have been extended to Vietnam-era veterans who served near the Korean demilitarized zone (DMZ).  See 38 C.F.R. § 3.307(a)(6)(iv).  In addition, VA's Compensation Service has determined that a special consideration of exposure to herbicide agents should be extended on a facts found basis, but not presumed, for certain Air Force veterans whose regular duties placed them on the perimeter (such as a security policeman or security patrol dog handler, for example) of specifically designated Royal Thai Air Force Bases (RTAFBs) in Thailand. 

Most recently, the regulations have extended the presumption of herbicide exposure to individuals who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  "Regularly and repeatedly operated, maintained, or served onboard C-123 aircraft" means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member on such aircraft.  38 U.S.C. 1116(a)(3); 3.307(6)(v).

The regulations have not extended the presumption of herbicide exposure to veterans serving in Taiwan, and VA has not indicated that special consideration of exposure to herbicide agents should be extended to any particular class of veteran who served in Taiwan.

Notwithstanding the foregoing presumptive provisions, a claimant is not precluded from establishing service connection for a disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The Veteran asserts he is entitled to service connection for diabetes, to include as due to in-service exposure to herbicides.  

As an initial matter, the Board will address the Veteran's claims for service connection on a direct basis.  The Veteran has a current diagnosis of diabetes mellitus, so the first Shedden element is satisfied.  However, there were no findings of diabetes during the Veteran's service.  The STRs are negative for evidence of this condition and the Veteran has not alleged that any of these conditions began during his service.  There is no evidence of complaints of, or treatment for, blood sugar problems or diabetes in-service.  The lay statements do not indicate that this disability began during the Veteran's service.  No medical professional has attributed the development of these disabilities to the Veteran's service.  As such, there is no evidence of an in-service event or injury sufficient to meet the second Shedden element and service connection on a direct basis cannot be established for a heart disability, hypertension, or diabetes.  

Presumptive service connection provides another avenue for the Veteran to seek compensation.  However, there is no evidence that the Veteran's diabetes manifested to a compensable degree within a year of the Veteran's service.  These conditions were not noted in his STRs and no evidence of treatment in the first post-service year is of record.  Neither is there evidence of continuity since the Veteran's service for these disabilities.  The Veteran has pointed to no evidence of manifestations of these disabilities since service sufficient to establish continuity and the Board notes the absence of continuous treatment for these disabilities after the Veteran left service.  As such, presumptive service connection based on the provisions for chronic diseases is not warranted for these disabilities.  38. C.F.R. § 3.309.  

Finally, presumptive service connection due to exposure to herbicides is not warranted.  The Veteran's DD-214 form indicates that he did not serve in Vietnam or Korea.  The Veteran claims that he was exposed to herbicides during his service at Base CCK.  As noted above, VA has extended the presumption of exposure to herbicides to Veterans who served near the Korean DMZ, at certain Royal Thai Air Force Bases in Thailand, and to those Air Force or Air Force Reserve veterans who regularly and repeatedly operated, maintained, or served on C-123 aircraft.  38 C.F.R. § 3.307(a)(6).  The presumption has not been extended to Veterans who worked on the C-130 aircraft or those stationed in Taiwan.  The Veteran additionally testified that he worked solely on C-130 aircraft and did not work on C-123 aircraft.  VA has not indicated that special consideration of exposure to herbicide agents should be extended to any particular class of veteran who served in Taiwan.  There is no evidence the Veteran served at any of locations that would entitle him to presumptive exposure to herbicides.  

The Veteran did assert in a March 2006 statement that he was aboard a transport aircraft that landed in South Vietnam on the way to the Philippines.  He did not argue this theory of entitlement in his substantive appeal and his representative did not address this theory in the notice of disagreement.  At the hearing, the Veteran provided no further detail.  The RO requested he provide more specific information in a November 2016 letter and the Veteran failed to respond.  A review of the Veteran's STRs confirms that an orthopedic consultation was requested at Base CCK in April 1973 and a May 1973 consultation occurred at Clark Air Force Base in the Philippines.  But no records corroborate the Veteran's presence in Vietnam.  As mentioned above, the Veteran failed to provide more specific details and the RO determined that further development without more specific guidance was futile.  Nothing in the Veteran's STRs or personnel records suggests that his path from Base CCK to the Philippines took him through Vietnam.  Instead, his DD-214 indicates that the Veteran was never present in Vietnam.  Further, it is unclear whether the Veteran is even asserting that he set foot on the ground in Vietnam during his alleged flight, as opposed to remaining on the plane.  In summary, the Veteran's ambiguous March 2006 assertion of landing in Vietnam must be weighed against the rest of the record that is inconsistent with a finding that the Veteran was ever present in Vietnam.  The Board concludes that there is insufficient evidence of the Veteran's presence in Vietnam to raise the issue to the level of equipoise.  Thus, the Veteran is not entitled to the presumption of herbicide exposure. 

This does not prevent the Veteran from establishing exposure to herbicides on a direct basis.  Combee, 34 F.3d at 1042.  The Veteran asserted, for instance at the June 2015 hearing, that he was directly exposed due to his work on C-130 aircraft that had transported Agent Orange in a dried form.  He testified in detail regarding the bags used to transport Agent Orange and how he came into contact with the spilled chemical through repairs to C-130 aircraft.  

A November 2016 response from the Department of Defense reports that liquid Agent Orange was sent from the United States to South Vietnam directly, in 55 gallon drums by merchant marine vessels.  The response notes that Agent Orange was never transported outside of the United States "dry" and was not transported by aircraft.  A VA memorandum from the same month notes that only one instance of a C-130 transporting Agent Orange could be found, and this involved transporting liquid Agent Orange from Vietnam to Thailand for use in Laos.  The memorandum further notes that tactical herbicides were not used after April 1970, which was two years before the Veteran's service began.  

The Board finds the responses from the Department of Defense and VA persuasive.  The responses thoroughly researched the Veteran's theory of entitlement and concluded that the theory was inconsistent with the history of Agent Orange use during the Veteran's service. .  The Board has no reason to doubt the credibility of the Veteran's assertions; however he has not been shown to be competent to identify herbicides.  This lack of competency is underscored by the fact that the Veteran asserts he was exposed to "dry" Agent Orange and the Department of Defense response indicates that the substance was only shipped outside the United States in liquid form.  

In summary, the Veteran's STRs do not show or diabetes in-service or within a year thereafter.  Treatment records do not document this disability until many years after the Veteran's service.  No competent opinion links the Veteran's diabetes to his service.  The Veteran is not presumed to have been exposed to herbicides and there is insufficient evidence of direct exposure to herbicides.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for diabetes, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for type II diabetes mellitus is denied.


____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


